                  Case 2:19-cv-01116-TSZ Document 37 Filed 12/23/20 Page 1 of 2




 1                                                          THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10   RYAN DIAZ, et al.,                                No. 2:19-cv-01116-TSZ
11                          Plaintiffs,
12           v.
                                                       JOINT STATUS REPORT
13   NINTENDO OF AMERICA INC.,
14                          Defendant.
15

16           On March 2, 2020, the Court granted Defendant Nintendo of America Inc.’s Motion to
17   Compel Arbitration. ECF No. 36 (Mar. 2, 2020). The Court also stayed this action pending the
18   outcome of any arbitration and ordered the parties to file a joint status report within 14 days of
19   the completion of arbitration or by December 31, 2020, whichever occurred earlier. Id. at 3.
20           Since the Court’s Order, some of the Plaintiffs have initiated individual arbitrations,
21   which remain pending. The parties will file with the Court a joint status report within 14 days of
22   the completion of the arbitrations.
23           //
24           //
25           //
26           //

      JOINT STATUS REPORT                                                        Perkins Coie LLP
      (No. 2:19-cv-01116-TSZ) – 1                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     150513564                                                                 Fax: 206.359.9000
                 Case 2:19-cv-01116-TSZ Document 37 Filed 12/23/20 Page 2 of 2




 1
      Dated: December 23, 2020                 By: s/ Eric J. Weiss
 2

 3                                                 David J. Burman, WSBA No. 10611
                                                   Eric J. Weiss, WSBA No. 44807
 4                                                 Mallory Gitt Webster, WSBA No. 50025
                                                   Perkins Coie LLP
 5                                                 1201 Third Avenue, Suite 4900
 6                                                 Seattle, WA 98101-3099
                                                   Telephone: 206.359.8000
 7                                                 Fax: 206.359.9000
                                                   Email: DBurman@perkinscoie.com
 8                                                 Email: EWeiss@perkinscoie.com
                                                   Email: MWebster@perkinscoie.com
 9
                                             Attorneys for Nintendo of America Inc.
10

11    Dated: December 23, 2020                 By: s/ Benjamin F. Johns (with permission)

12                                                 Benjamin F. Johns (pro hac vice)
                                                   Andrew W. Ferich (pro hac vice)
13                                                 Alex M. Kashurba (pro hac vice)
                                                   Chimicles Schwartz Kriner &
14
                                                   Donaldson-Smith LLP
15                                                 361 W. Lancaster Avenue
                                                   Haverford, Pennsylvania 19041
16                                                 Telephone: 610.642.8500
                                                   Email: bfj@chimicles.com
17                                                 Email: awf@chimicles.com
                                                   Email: amk@chimicles.com
18

19                                                Kim D. Stephesn, WSBA No. 11984
                                                  Jason T. Dennett, WSBA No. 30686
20                                                Kaleigh N.B. Powell, WSBA No. 52684
                                                  Tousley Brain Stephens PLLC
21                                                1700 Seventh Avenue, Suite 2200
22                                                Seattle, Washington 98101
                                                  Telephone: 206.682.5600
23                                                Fax: 206.682.2992
                                                  Email: kstephens@tousley.com
24                                                Email: jdennet@tousley.com
                                                  Email: kpowell@tousley.com
25
                                             Attorneys for Plaintiffs
26

      JOINT STATUS REPORT                                                Perkins Coie LLP
      (No. 2:19-cv-01116-TSZ) – 2                                  1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     150513564                                                          Fax: 206.359.9000
